DETAILED ACTION
This action is in reply to the submission filed on 9/21/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 4-5, 7 and 9-20 and amendments to claims 1-3 and 6 are acknowledged.
Claims 1-3, 6 and 8 are currently pending and have been examined under the effective filing date of 1/10/2019.
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive in part. 
Examiner thanks Applicant for pointing out the unnecessary requirement to provide a translation of the foreign priority at this time.  Examiner reserves the right to require one if the need arises.  Examiner also thanks Applicant for amending the claims to be interpreted outside of 112(f.)
Regarding the claim amendments, Examiner appreciates the change in scope and has evaluated the applicability of current cited prior art and searched for additional existing prior art.  While Malchak and Gao disclose a system for RFID scanning and alerting for missed items/discrepancies, they nor existing prior art 
Regarding page 8 of Applicant’s remarks, while the limitations solve a problem, they do not improve upon the functioning of a computer.  The limitations in question of database queuing is not seen as such improvements. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claim 1 and its dependent claims 2, 3, 6 and 8 recite a method and/or system for reading commodity codes from tags attached to commodities in a shopping basket, measure a weight of the commodities, store commodity information in association with a plurality of commodity codes, obtain commodity information corresponding to the commodity codes, calculate a weight of the commodities corresponding to the commodity codes based on the commodity information obtained, compare the measured weight to the calculated weight and determine whether or not the difference between the measured and calculated weight is less than a predetermined threshold value or is greater than or equal to the predetermined threshold value; execute settlement processing for the commodities when the difference is less than the threshold, identify one or more commodities in the shopping basket that are of a type, and transmit an error notification to an administrator if a predetermined transmission condition has been satisfied. These limitations are directed to the abstract idea of organizing human activity in the form of commercial activities/sales activities, without significantly more, and the abstract idea of a mental process, including an observation and/or judgment. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the independent claims, and their dependents, as a whole, looking at the additional elements of a display screen, a radio-frequency (RF) reader, RF tags, a weight scale, a storage device, and a processor in claim 1; a communication interface in claim 2; and a user input device in claim 8 individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to 
Additionally, claim 1 recites wherein for each of the commodity codes, the commodity information for a commodity corresponding to said each of the commodity codes includes an expected weight value of the commodity and a flag value indicating whether the commodity is of a type that inhibits reading of RF tags; claim 3 recites wherein the weight scale is configured to apply a tare weight value in obtaining the first weight; claims 6 recites wherein the predetermined transmission condition is an elapse of time since the display of the error notice on the display screen exceeding a preset value; and claim 8 recites wherein the predetermined transmission condition is receipt of a user input at the user input device requesting administrator assistance. 
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because they use a generic computer device and/or computing technologies to perform an abstract idea. Further, Claims 1, 3, 6 and 8 add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.) 
Additionally, claim 1 recites transmit an error notification to an administrator if a predetermined transmission condition has been satisfied; 2 recites wherein the notification to the administrator terminal is transmitted and are rejected because it is simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  

Reasons why the Claims Would be Allowable over Prior Art
The following is a statement of reasons for the indication of allowable subject matter:  No prior art or non-patent literature has been found that matches the functions found in claim 1. While Malchak and Gao disclose a system for RFID scanning and alerting for missed items/discrepancies, they nor existing prior art discloses a database with item attributes pertaining to RFID shielding.  The closest non-patent literature that reads on the Application is Ruinian, IoT Applications on Secure Smart Shopping System. This paper describes using RFID tags to scan multiple items in shopping carts. Likewise, while Ruinian discloses a system for RFID scanning, it does not disclose a database with item attributes pertaining to RFID shielding. In summation, Applicant’s limitations are distinct from these.  Therefore, the 103 rejections regarding claims 1-3, 6 and 8 are withdrawn.
To elaborate, Malchak discloses a point-of-sale apparatus with improved error detection and error handling (Malchak Figure 1, showing a point of sale (POS) apparatus) comprising: 
a display screen; (Malchak 4:35; display screen upon which text is displayed providing information)
a radio-frequency (RF) tag reader configured to read commodity codes from RF tags attached to commodities in a shopping basket that is placed within a reading range of the RF tag reader; (Malchak 3:10; system reads data from RFID tags attached to the items)
a weight scale to measure a weight of the commodities in the shopping basket; (Malchak 3:20; self-checkout system senses the change in the weight)
a storage device (Malchak 3:15; databases and other data-related stores) in which commodity information is stored in association with a plurality of commodity codes, wherein for each of the commodity codes, the commodity (Malchak 3:15; databases and other data-related stores) (Malchak 4:65; product information including expected weight is extracted from the database 8.)
a processor (Malchak 4:23; processor 9) configured to: 
 (Malchak 3:10; system reads data from RFID tags attached to the items)
obtain from the storage device commodity information corresponding to the commodity codes read by the RF tag reader; (Malchak 3:10; system reads data from RFID tags attached to the items)
calculate a weight of the commodities corresponding to the commodity codes read by the RF tag reader based on the commodity information obtained from the storage device; (Malchak 3:20; calculated with reference to the data read from the RFID tags)
compare the measured weight to the calculated weight and determine whether or not the difference between the measured weight and the calculated weight is less than a predetermined threshold value or is greater than or equal to the predetermined threshold value; when the difference between the measured weight and the calculated weight is less than the predetermined threshold value, execute settlement processing for the (Malchak 3:20; the self-checkout system senses the change in the weight on the conveyor, and compares this change in weight with an expected change calculated with reference to the data read from the RFID tags and/or further data extracted from the database.) (Malchak 3:25; In the event of equality, within a predetermined tolerance, between the actual and expected change in weight, the self-checkout system allows the user to continue with the transaction by finalizing and effecting payment)
when a difference between the measured weight and calculated weight is greater than or equal to a predetermined threshold value, display a second message on the display screen that identifies one or more of the commodities in the shopping basket that are of the type that inhibits reading of RF tags, and transmit an error notification to an administrator if a predetermined transmission condition has been satisfied (Malchak 3:30; In the event that the actual and expected change in weight does not match, or in the event that the weight of a carrier bag changes after it has been advanced, a supervisor may be alerted) 
 (Malchak 4:35; prompter includes a display screen upon which text is displayed providing information about the inequality)
(Malchak 3:30; In the event that the actual and expected change in weight does not match, or in the event that the weight of a carrier bag changes after it has been advanced, a supervisor may be alerted)
Neither Malchak nor Gao disclose:
display a first message on the display screen to remove from the shopping basket one or more of the commodities in the shopping basket that have an expected weight value of zero;
and wherein for each of the commodity codes, the commodity information for a commodity corresponding to said each of the commodity codes a flag value indicating whether the commodity is of a type that inhibits reading of RF tags. Examiner notes Gao teaches identifying exceptions to the scanning process, but not in the same manner as Applicant. (Gao ¶0028; data reader systems 30, 50, 60 may encounter errors (also referred to as an “exception” hereinafter) when attempting to read an optical code on an object or the reader may simply fail to read the optical code. For instance, in some cases a barcode may be obscured by neighboring items, or an item may be missing a barcode, or a barcode may be difficult to read due to label quality or specular reflection issues. When an exception occurs, information relating to the exception is presented to the customer on the display screen 22 so that the customer can review and clear the exception (e.g., resolve the problem so that the items may be processed).) (Gao ¶0031; list of produce choices 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629